I concur in the dissent. By the contract the interveners were to receive a specified part of the property if they succeeded in recovering it, and nothing if they failed. Unable to enforce the contract *Page 78 
because within the statute of frauds, they seek to recover on quantum meruit. That defendants agreed that if interveners recovered the property they should have a specified part of it, but should have nothing if they failed, shows that defendants were attempting to avoid any liability whatever for reasonable value. Such contingent contracts are always for a much larger amount than would be fixed in the absence of the contigency. So it seems to me that such contracts cannot be deemed in any proper sense an admission of the value of the services. Where a contract although invalid was intended to fix the value of services or of property or of the use of property, it may be considered an admission as in the cases cited, but such effect cannot attend a contingent fee contract by which an attorney is to receive a proportionate part of what he recovers if successful and nothing if unsuccessful.
I can see how the agreement between the parties can be treated as an admission that if the right to compensation was wholly contingent on success then the services of the attorneys in the event of success would be worth the value of the share of the real estate promised them in that event. But the whole basis and condition of that admission, that is, the element of contingency, has disappeared from the case. Therefore the admission has disappeared also. The agreement was entire. As an entirety it was unenforceable as a contract. That being the case, there is nothing contingent about the right of the attorneys to recover the reasonable value of their services. So, I submit, there is nothing in the agreement in the nature of an admission of the value of those services. For that reason I dissent. *Page 79